Citation Nr: 1036200	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota



THE ISSUE

Entitlement to service connection for right ear hearing loss.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to August 
1969 and from September 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  In December 2009, 
the Board reopened the Veteran's claim on the basis of new and 
material evidence having been submitted and remanded the merits 
of that claim for further development.  That development was 
completed, and the case has since been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded a VA examination in 
January 2010 following the prior remand.   In pertinent part, the 
examiner observed that the Veteran's right ear hearing was found 
to be normal at his enlistment and separation examinations for 
his period of service from January 1967 to August 1969.  She 
noted that he was found to have right ear hearing loss at the 
time of his July 1980 entrance examination for his second period 
of service from September 1980 to May 1983.  The examiner also 
indicated that the Veteran was found to have mild high frequency 
hearing loss in the right ear in October 1980 and that he was 
seen for decreased hearing in the right ear in May 1981 at which 
time he was assessed as having debris occluding the ear canal.  
The debris was removed via irrigation.  The examiner did 
acknowledge that the Veteran was documented as having a 
moderately severe high frequency hear loss in the right ear at 
that time.  However, she commented that the audiometric 
information was obtained prior to the removal of the debris, and 
therefore, may not be an accurate representation of true hearing 
acuity.  The examiner further observed that the Veteran was seen 
again approximately three weeks later in May 1981with similar 
complaints at which time he was diagnosed with otitis externa and 
treated with cortisporin drops.  There was no separation 
examination for the Veteran's second period of service.  However, 
the examiner noted that the Veteran was provided a VA examination 
shortly after his separation from service in October 1983, which 
revealed mild to moderate hearing in the right ear at 3000 and 
4000 Hertz.  

Following a review of the Veterans' medical history and a 
physical examination, the examiner diagnosed the Veteran with 
moderately severe to profound mixed hearing loss in the right 
ear.  She opined that it was less likely than not that his right 
ear hearing loss was related to his military noise exposure 
during the Veteran's first period of service.  In so doing, the 
examiner noted that his enlistment and separations examinations 
for that period of service revealed normal hearing sensitivity 
and stated that that there was no significant shift when the 
appropriate ASA/ISO conversions are applied.  The Board notes 
that prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA). 
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI). In order to facilitate data 
comparison, the ASA standards must be converted to ISO-ANSI 
standards.

In addition, the examiner opined that it was less than likely 
that the Veteran's preexisting right ear hearing loss was 
aggravated beyond a normal progression during his second period 
of service.  In particular, she noted that that a comparison of 
the Veteran's July 1980 enlistment examination and the October 
1983 VA examination did not reveal a significant shift in hearing 
acuity.  The examiner also stated that it appears that the 
Veteran's initial shift in right ear hearing acuity for the right 
ear occurred sometime between his two periods of service, as 
documented by his 1969 separation examination and 1980 entrance 
examination.  Thus, she concluded that it less than likely that 
the onset of the Veteran's right ear hearing los occurred during 
service and less than likely it is otherwise causally or 
etiologically related to a disease or injury incurred during 
active service.

Nevertheless, the Board notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post-service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also observes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss.  
In that letter, the Director of the VA Compensation and Pension 
Service indicated that the two most common causes of 
sensorineural hearing loss are presbycusis (age-related hearing 
loss) and noise-induced hearing loss (caused by chronic exposure 
to excessive noise).  It was also noted that the presence of a 
notch (of decreased hearing) that may be seen on audiograms 
generally at frequencies of 3000, 4000, or 6000 Hertz with a 
return toward normal at 8000 Hertz may be indicative of noise-
induced hearing loss.  In this case, the January 2010 VA examiner 
found that the Veteran's current right ear hearing loss was not 
related to his first period of service because there was no shift 
in his hearing sensitivity during that time.  She also commented 
that his preexisting right ear hearing loss was not aggravated by 
his second period of service.  However, the examiner did not 
provide any explanation of the first part of her opinion 
regarding the Veteran's first period of service other than the 
lack of medical evidence of right ear hearing loss in service.  
As noted above, the law does not necessarily require that hearing 
loss manifest in service.  It would have been helpful had the 
examiner brought her expertise to bare in this manner regarding 
medically known or theoretical causes of sensorineural hearing 
loss or described how hearing loss which results from acoustic 
trauma generally presents or develops in most cases, as 
distinguished from how hearing loss develops from other causes, 
in determining the likelihood that current hearing loss was 
caused by noise exposure or acoustic trauma in service as opposed 
to some other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's right ear hearing loss.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

The RO should refer the Veteran's claims 
folder to the January 2010 VA examiner or, 
if she is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of 
any right ear hearing loss that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements.  
The examiner should convert any audiometric 
results using ASA standards to ISO-ANSI 
standards in order to facilitate data 
comparison, and he or she should provide an 
interpretation of any audiometric findings 
contained on a graph. 

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he is competent to attest to factual 
matters of which he had first-hand 
knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current right ear hearing loss is causally 
or etiologically related to his first 
period of military service from January 
1967 to August 1969, including noise 
exposure.  In so doing, the examiner should 
discuss medically known or theoretical 
causes of hearing loss and describe how 
hearing loss which results from noise 
exposure generally presents or develops in 
most cases, as distinguished from how 
hearing loss develops from other causes, in 
determining the likelihood that current 
hearing loss was caused by noise exposure 
during the Veteran's period of service as 
opposed to some other cause.

If the examiner determines that the 
Veteran's current right ear hearing loss is 
not related to his first period of service, 
he or she should comment as to whether the 
Veteran's preexisting right ear hearing 
worsened in severity during his second 
period of service from September 1980 to 
May 1983.  If so, the examiner should 
indicate whether the increase in severity 
was consistent with the natural progression 
of the disorder or whether the increase 
represented a permanent worsening or 
"aggravation" of the disorder beyond its 
natural progression.  

In responding to the latter question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be 
considered "aggravation in service," 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
The examiner should also note that the 
Veteran was found to have mild high 
frequency hearing loss in the right ear in 
October 1980 and that he was seen for 
decreased hearing in the right ear in May 
1981 at which time he was found to have 
debris occluding the ear canal.  He was 
also seen approximately three weeks later 
in May 1981with similar complaints and was 
diagnosed with otitis externa and treated 
with cortisporin drops.  An October 1983 
further revealed mild to moderate right ear 
hearing loss shortly after the Veteran's 
second period of service.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
If the benefits sought are not granted, the Veteran should be 
furnished a Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


